Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-29-2008

USA v. Thomas
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2304




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Thomas" (2008). 2008 Decisions. Paper 471.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/471


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL
                   THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                    No. 07-2304
                                   _____________

                          UNITED STATES OF AMERICA

                                           v.

                           FERLANDA O'NEIL THOMAS,
                            a/k/a Perlanda O'Neal Thomas,

                                         Appellant.
                                  _______________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                 (D.C. No. 06-cr-00634)
                     District Judge: Honorable Thomas M. Golden
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                September 26, 2008

              Before: BARRY, AMBRO, and JORDAN, Circuit Judges.

                             (Filed: September 29, 2008)
                                  _______________

                             OPINION OF THE COURT
                                 _______________

JORDAN, Circuit Judge.

      Ferlanda O’Neil Thomas appeals the District Court’s decision to sentence him to

240 months’ imprisonment for armed carjacking. On appeal, he challenges the District
Court’s grant of upward departures of one level each for extreme psychological injury to

the victim and for extreme conduct. Thomas also contests the District Court’s application

of a thirty-month upward variance from the advisory range applicable under the United

States Sentencing Guidelines (“Guidelines”). Because we find that the District Court did

not abuse its discretion by granting the upward departures or imposing the variance, we

will affirm.

I.     Background

       On the afternoon of September 14, 2006, Lisa Marie Golas left the Lehigh Valley

Mall in Whitehall, Pennsylvania, and walked to her car. As she climbed into her vehicle,

Thomas approached Golas, put a knife to her neck and told her that he would kill her if

she did not move into the passenger’s seat. Golas complied and Thomas drove the

vehicle from the mall. Golas gave Thomas money from her purse and implored him to

take her car and let her go, but Thomas refused. While still driving, Thomas ordered

Golas to pull down her pants and lift up her shirt. He then proceeded to sexually assault

her. When Thomas began to pull his pants down and indicated that he planned to

sexually assault Golas again, she checked the rear-view mirror, unlocked the car door and

jumped from the speeding vehicle. Golas estimated that when she jumped, the vehicle

was traveling between 65 and 70 miles per hour.

       Golas was found on the side of the road by department of corrections officers and

was rushed to a local hospital, where she was treated for numerous lacerations and


                                            2
abrasions, including a five centimeter gash that exposed a portion of her skull. A CAT

scan also detected blood pooling in Golas’s brain.

       Two days later, Thomas was arrested in Mississippi and admitted to the carjacking.

He was indicted and pled guilty to one count of armed carjacking. At the sentencing

hearing, the District Court calculated the Guidelines range for Thomas’s offense. The

government then moved for upward departures for intent to murder, extreme

psychological injury to the victim, and extreme conduct. The Court found that the

government had not established intent to murder but, as earlier noted, granted upward

departures of one level each for extreme psychological injury and for extreme conduct.

After factoring in the departures, the Guidelines range for Thomas’s offense was 168 -

210 months. The Court imposed an upward variance of thirty months and sentenced

Thomas to 240 months in prison.

       Thomas filed a timely notice of appeal and now challenges the District Court’s

decision to grant the upward departures and to impose the upward variance.

II.    Discussion

       A.     Upward Departures: Extreme Psychological Injury and Extreme Conduct

       We review a district court’s decision to depart from the Guidelines range for abuse

of discretion. U.S. v. Queensborough, 227 F.3d 149, 158 (3rd Cir. 2000). A court may

depart from the Guidelines range if it finds that “a victim or victims suffered

psychological injury much more serious than that normally resulting from commission of



                                             3
the offense.” U.S.S.G. § 5K2.3. The District Court heard medical testimony that Golas

suffered from post-traumatic stress that had been compounded by the sexual assault. It

also took testimony from Golas’s husband who stated that the incident had changed

Golas’s personality and weakened her memory. On the strength of this evidence, the

Court found that Golas suffered extreme psychological injuries much more serious than

those that normally result from the crime of armed carjacking. The record shows that the

District Court had ample grounds for reaching that conclusion.

       A court may also grant an upward departure if it finds that “the defendant’s

conduct was unusually heinous, cruel, brutal, or degrading to the victim.” U.S.S.G.

§ 5K2.8. The District Court found that Thomas had forced Golas to make a horrifying

choice: be sexually assaulted again or leap from a speeding vehicle. The Court then

concluded that the departure for extreme conduct was warranted because of the “pure fear

and terror that Golas suffered.” (Appendix at 226.) We agree. Because there is more

than sufficient evidence that Thomas’s conduct was extreme and that Golas suffered

extreme psychological injuries, the District Court did not abuse its discretion in granting

the upward departures.

       B.     Upward Variance: Thirty Months

       Review of a district court’s sentence is a two-step process. See Gall v. U.S., 128
S. Ct. 586, 597 (2007). First, we “ensure that the district court committed no significant

procedural error, such as failing to calculate (or improperly calculating) the Guidelines


                                             4
range, treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence-including an explanation for any deviation from the Guidelines range.”

Id. If the sentence is procedurally sound, we then consider the substantive reasonableness

of the sentence imposed under an abuse-of-discretion standard. Id.

       In this case, the District Court met all of the procedural requirements. In its

analysis of the § 3553(a) factors, the Court enunciated several substantive reasons for

imposing the variance, including the time and place of the carjacking, the use of a deadly

weapon, the sexual assault, the severity of Golas’s physical and psychological injures, and

Thomas’s total disregard for Golas’s life and well-being. In addition, the Court stated its

desire to have the sentence reflect the seriousness of the crime, promote respect for the

law, serve as a deterrent, protect the public from Thomas, and afford Thomas the

opportunity to get the help he needs. The District Court’s reasoning is sufficient to justify

its imposition of the variance. We hold, therefore, that the District Court’s sentence was

procedurally sound and substantively reasonable.

III.   Conclusion

       The District Court did not abuse its discretion by granting the upward departures or

imposing the upward variance, and we will therefore affirm its judgment.




                                              5